Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6, 20, 22 and 24-26 are canceled, and claims 1-5, 7-19, 21 and 23 are pending as filed with the preliminary amendment of July 18, 2019.
Please Note: Applicant needs to make an election of invention between Groups I-VI (note paragraph 4 below) and two elections of species one from SET A and one from SET B (see paragraph 5 below).  For example, an acceptable election would be Group VI, and SET A: polypyrrole and SET B: sodium hypophosphite, and accompanying claims.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5 and 7-9, drawn to a hybrid structure.
Group II, claim 10, drawn to a conductive ink filler.
Group III, claims 11-12, drawn to composite material.
Group IV, claim 13, drawn to an electrode.
Group V, claim 14, drawn to an electromagnetic shielding agent.
Group VI, claims 15-19, 21 and 23, drawn to a method for preparing a hybrid structure.

Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SET A: the species of the specific conductive polymer – such as polyaniline emeraldine base, polyaniline emeraldine salt, polypyrrole, polythinophene, etc. (note claims 2, 4, 21, note paragraphs 0039-0040 of the specification, for example)
SET B: the species of the specific reducing agent used – such as ethylene glycol, ascorbic acid, sodium hypophosphite, hydrazine, etc. (note claims 18-19, note paragraphs 0078-0079 of the specification, for example)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 1, 3, 5, 7-17 and 23.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a metal thin film layer coated on a surface of a conductive polymer structure (from the overlap of claims 1 and 15, for example), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KR 10-2007-0092885 (hereinafter ‘885).  ‘885 indicates how a hybrid structure of a conductive polymer structure can be provided with a coating of a metal thin film layer coated on a surface of the conductive polymer structure (note description translation, page 2, last paragraph, note core with conductive polymer layer as conductive polymer structure and page 4, paragraph under (2) noting thickness of metal layer of 500 nm or less).  Furthermore, as to the species, ‘885 would note the conductive polymer can include polyaniline, polypyrrole, polythiophene, for example (description translation, page 2, last paragraph) indicating polymers as claimed are known, and furthermore, the different polymers would be different and mutually exclusive materials, and further as to the reducing agent species, ‘885 would have forming the conductive polymer structure, coating a metal on the conductive polymer structure by electroless plating with reducing metal salt precursor using a solution containing the conductive polymer structure, metal salt precursor, reducing agent and dispersion agent (water) to obtain the hybrid structure with a thin film metal layer .

A telephone call was not made to applicant’s representative to request an oral election to the above restriction requirement, due to the complexity of the restriction requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718